NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIE HARRIS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-3799
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Willie Harris, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Williams v.

State, 957 So. 2d 600 (Fla. 2007); Moore v. State, 882 So. 2d 977 (Fla. 2004); Williams

v. State, 51 So. 3d 598 (Fla. 2d DCA 2011); McNeil v. State, 993 So. 2d 1030 (Fla. 2d

DCA 2008); Nielson v. State, 984 So. 2d 587 (Fla. 2d DCA 2008); Owens v. State, 41
So. 3d 372 (Fla. 4th DCA 2010); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.